DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-11, 13-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0205318 A1 – hereinafter Wang), Ivanov Bonev et al. (US 20210/058568 A1 – hereinafter Ivanov Bonev), and Gruber (US 2022/0015673 A1 – hereinafter Gruber).
Regarding claim 1, Wang discloses an apparatus, comprising: a housing, wherein the housing includes an opening ([0028]; Fig. 2 – a central hole through which the lens 20 protrudes) and a portion that surrounds the opening (Figs. 1-2 – portion 40), wherein the portion of the housing is transparent to near infrared (NIR) light ([0027] – portion 40 transmits IR light, including NIR light, emitted from lamp 30 shown in Fig. 1 and described in at least [0026]); a fisheye lens disposed within the opening such that a portion of the fisheye lens protrudes through the opening (Fig. 2; [0028] – fisheye lens 10 protrudes through the central opening); and a plurality of NIR light emitters disposed within the housing and configured to emit NIR light through the NIR-transparent portion of the housing ([0026]; Fig. 1 – a plurality of infrared lamps 30 disposed within the housing as shown in Fig. 1, emits IR light, including NIR light, through portion 40).
	However, Wang does not disclose the NIR-transparent portion of the housing includes a light-diffusing structure; an image sensor disposed within the housing and optically coupled to the fisheye lens, wherein the image sensor is sensitive to visible light and NIR light; a plurality of optical structures disposed within the housing; and the NIR light emitters configured to emit NIR light through the plurality of optical structures and the light-diffusing structure in the NIR-transparent portion of the housing, wherein each optical structure is optically coupled to a corresponding NIR light emitter and comprises an asymmetric cover lens configured to direct NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter, the asymmetric cover lens having an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter.
	Ivanov Bonev discloses an NIR-transparent portion of a housing includes a light-diffusing structure (Figs. 3B-3E; [0056]-[0060] – a portion of a housing which is transparent to NIR light emitted by sources 310 and includes a light diffusing surface, light-diffusing micro-lens etc.); an image sensor disposed within the housing and optically coupled to a lens, wherein the image sensor is sensitive to visible light and NIR light (Figs. 3B-3E; [0050]; [0054]; [0057] – image sensor 314 optically coupled to lens 312 and sensitive to both visible light and NIR light); and the NIR light emitters configured to emit NIR light through the light-diffusing structure in the NIR-transparent portion of the housing (Figs. 3B-3E; [0056] –lights from sources 310 are emitted through diffusers 328).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ivanov Bonev into the apparatus taught by Wang in order to (1) convert the received light into electrical signals for processing and recording and (2) to provide a uniform illumination profile or tailored illumination pattern of the light (Ivanov Bonev: [0058]).
	However, Wang and Ivanov Bonev do not disclose a plurality of optical structures disposed within the housing; and the NIR light emitters configured to emit NIR light through the plurality of optical structures, wherein each optical structure is optically coupled to a corresponding NIR light emitter and comprises an asymmetric cover lens configured to direct NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter, the asymmetric cover lens having an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter.
Gruber discloses an optical structure disposed within a housing (Fig. 1; [0029] – an asymmetrical lens covers an NIR light emitter within a housing illustrated in Fig. 1); and an NIR light emitter configured to emit NIR light through the optical structure, wherein the optical structure is optically coupled to a corresponding NIR light emitter and comprises an asymmetric cover lens configured to direct NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter ([0029]-[0030] – due to the shape of the asymmetric lens with respect to the NIR light emitter, i.e. the NIR light emitter is proximal to the flat surface and light emitted from the NIR light emitter emits from the convex surface, the asymmetric lens in such a configuration directs NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter), the asymmetric cover lens having an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter ([0029]-[0030] - due to the shape of the asymmetric lens with respect to the NIR light emitter, i.e. the NIR light emitter is proximal to the flat surface and light emitted from the NIR light emitter emits from the convex surface, the asymmetric lens in such a configuration has an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the optical structure, i.e. the asymmetric lens, of Gruber into each of the NIR light emitters in the apparatus taught by Wang and Ivanov Bonev to deflect the beams of the NIR light emitters into the desired areas of a target (Gruber: [0029]-[0030]). With the incorporated feature, i.e. applying the asymmetric lens to each of the NIR light emitters, the apparatus of Wang and Ivanov Bonev would have resulted in a plurality of optical structures disposed within the housing, and the NIR light emitters configured to emit NIR light through the plurality of optical structures, wherein each optical structure is optically coupled to a corresponding NIR light emitter.
	Regarding claim 2, Wang also discloses an opaque ring disposed within the opening, wherein the opaque ring surrounds the fisheye lens so as to block NIR light from entering the fisheye lens via (i) a direct path from the NIR light emitters and (ii) via an indirect path involving reflection from a surface of the NIR- transparent portion of the housing (Fig. 2; [0023] – the ring around the opening that blocks IR light from the rear).
Regarding claim 4, see the teachings of Wang, Ivanov Bonev, and Gruber as discussed in claim 1 above, in which Ivanov Bonev also discloses the light-diffusing structure comprises a pattern of microlenses, wherein the microlenses are configured to spread out the NIR light emitted by the plurality of NIR light emitters ([0059]-[0060] – micro-lens 328, 330). The motivation for incorporating the teachings of Ivanov Bonev into the apparatus of Wang has been discussed in claim 1 above.
Regarding claim 5, see the teachings of Wang, Ivanov Bonev, and Gruber as discussed in claim 4 above, in which Ivanov Bonev also discloses the microlenses are formed on an inner surface of the NIR-transparent portion of the housing (Figs. 3D-3E – micro-lenses 328, 330). The motivation for incorporating the teachings of Ivanov Bonev into the apparatus of Wang has been discussed in claim 1 above.
	Regarding claim 6, Wang also discloses the plurality of NIR light emitters comprise a plurality of light emitting diodes (LEDs) ([0021]).
Regarding claim 8, see the teachings of Wang, Ivanov Bonev, and Gruber as discussed in claim 1 above. However, the proposed combination does not comprise the feature of “the plurality of NIR light emitters includes at least four NIR light emitters arranged around the fisheye lens, and wherein the NIR-transparent portion of the housing has a rectangular shape with four corners.”
Gruber also discloses a plurality of light emitters includes at least four light emitters arranged around a lens, and wherein a light-transparent portion of a housing has a rectangular shape with four corners (Fig. 1 – four light emitters around a lens and a light-transparent portion 38 of a housing has a rectangular shape with four corners).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Gruber into the apparatus previously proposed in claim 1 to accommodate various designs with respect to shapes of the housing.
Regarding claim 9, Gruber in view of Wang and Ivanov Bonev and also discloses each optical structure is configured to direct NIR light emitted by the corresponding NIR light emitter toward a respective corner of the NIR- transparent portion of the housing (Gruber, Fig. 1 – in view of Wang and Ivanov Bonev, each light emitters is a NIR light emitter). The motivation for incorporating the teachings of Gruber into the proposed apparatus has been discussed in claim 8 above.
	Regarding claim 10, Wang also discloses the NIR-transparent portion of the housing is opaque to visible light ([0027] – visible light cannot transmit through portion 40).
	Regarding claim 11, see the teachings of Wang, Ivanov Bonev, and Gruber as discussed in claim 1 above. However, the proposed combination does not teach an optical filter, wherein the image sensor is optically coupled to the fisheye lens via the optical filter.
	Ivanov Bonev also teaches an optical filter, wherein the image sensor is optically coupled to the lens via the optical filter (Figs. 3B-3E; [0046]; [0051]-[0052] – filter 318).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Jin into the apparatus as proposed in claim 1 to reduce unwanted pixel sensitivity to wavelengths of light outside of desired ranges. In view of a combination with Wang, the lens in Ivanov Bonev corresponds to the fisheye lens of Wang.
Regarding claim 13, Wang discloses a camera module, comprising: a housing, wherein the housing includes an opening ([0028]; Fig. 2 – a central hole through which the lens 20 protrudes) and a portion that surrounds the opening (Figs. 1-2 – portion 40), wherein the portion of the housing is transparent to near infrared (NIR) light ([0027] – portion 40 transmits IR light, including NIR light, emitted from lamp 30 shown in Fig. 1 and described in at least [0026]) and opaque to visible light ([0027] – visible light cannot transmit through portion 40); a fisheye lens disposed within the opening such that a portion of the fisheye lens protrudes through the opening (Fig. 2; [0028] – fisheye lens 10 protrudes through the central opening), and wherein the NIR-transparent portion of the housing includes a structure (Fig. 2); and a plurality of NIR light emitters disposed within the housing, wherein the NIR light emitters are configured to emit NIR light  ([0026]; Fig. 1 – a plurality of infrared lamps 30 disposed within the housing as shown in Fig. 1, emits IR light, including NIR light, through portion 40) through a structure (Fig. 2).
	However, Wang does not disclose the structure includes a light-diffusing structure; an image sensor disposed within the housing and optically coupled to the fisheye lens, wherein the image sensor is sensitive to visible light and NIR light; a plurality of optical structures disposed within the housing; and the NIR light emitters configured to emit NIR light through the plurality of optical structures, wherein each optical structure is optically coupled to a corresponding NIR light emitter and comprises an asymmetric cover lens configured to direct NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter, the asymmetric cover lens having an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter.
	Ivanov and Bonev discloses an image sensor disposed within a housing and optically coupled to a lens, wherein the image sensor is sensitive to visible light and NIR light (Figs. 3B-3E; [0050]; [0054]; [0057] – image sensor 314 optically coupled to lens 312 and sensitive to both visible light and NIR light); a light-transparent portion includes a light-diffusing structure, wherein light emitters are configured to emit light through the light-diffusing structure (Figs. 3B-3E; [0056]-[0060] – a portion of a housing which is transparent to NIR light emitted by sources 310 and includes a light diffusing surface, light-diffusing micro-lens etc. to emit light through the light diffusing surface); and the NIR light emitters configured to emit NIR light through the light-diffusing structure (Figs. 3B-3E; [0056] – lights from sources 310 are emitted through diffusers 328).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ivanov Bonev into the camera module taught by Wang in order to (1) convert the received light into electrical signals for processing and recording and (2) to provide a uniform illumination profile or tailored illumination pattern of the light (Ivanov Bonev: [0058]).
However, Wang and Ivanov Bonev do not disclose a plurality of optical structures disposed within the housing; and the NIR light emitters configured to emit NIR light through the plurality of optical structures, wherein each optical structure is optically coupled to a corresponding NIR light emitter and comprises an asymmetric cover lens configured to direct NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter, the asymmetric cover lens having an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter.
Gruber discloses an optical structure disposed within a housing (Fig. 1; [0029] – an asymmetrical lens covers an NIR light emitter within a housing illustrated in Fig. 1); and an NIR light emitter configured to emit NIR light through the optical structure, wherein the optical structure is optically coupled to a corresponding NIR light emitter and comprises an asymmetric cover lens configured to direct NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter ([0029]-[0030] – due to the shape of the asymmetric lens with respect to the NIR light emitter, i.e. the NIR light emitter is proximal to the flat surface and light emitted from the NIR light emitter emits from the convex surface, the asymmetric lens in such a configuration directs NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter), the asymmetric cover lens having an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter ([0029]-[0030] - due to the shape of the asymmetric lens with respect to the NIR light emitter, i.e. the NIR light emitter is proximal to the flat surface and light emitted from the NIR light emitter emits from the convex surface, the asymmetric lens in such a configuration has an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the optical structure, i.e. the asymmetric lens, of Gruber into each of the NIR light emitters in the camera module taught by Wang and Ivanov Bonev to deflect the beams of the NIR light emitters into the desired areas of a target (Gruber: [0029]-[0030]). With the incorporated feature, i.e. applying the asymmetric lens to each of the NIR light emitters, the camera module of Wang and Ivanov Bonev would have resulted in a plurality of optical structures disposed within the housing, and the NIR light emitters configured to emit NIR light through the plurality of optical structures, wherein each optical structure is optically coupled to a corresponding NIR light emitter.
Regarding claim 14, see the teachings of Wang, Ivanov Bonev, and Gruber as discussed in claim 13 above, in which Ivanov Bonev also discloses the light-diffusing structure comprises a pattern of microlenses, wherein the the microlenses are formed on an inner surface of the NIR-transparent portion of the housing (Figs. 3D-3E – micro-lenses 328, 330). The motivation for incorporating the teachings of Ivanov Bonev into the proposed camera module has been discussed in claim 13 above.
	Regarding claim 15, Wang also discloses an opaque ring disposed within the opening, wherein the opaque ring surrounds the fisheye lens so as to block NIR light from entering the fisheye lens via (i) a direct path from the NIR light emitters and (ii) via an indirect path involving reflection from a surface of the NIR- transparent portion of the housing (Fig. 2; [0023] – the ring around the opening that blocks IR light from the rear).
	Regarding claim 16, Wang discloses a method, comprising: capturing an image of a field of view of a camera module, wherein the field of view is provided by a fisheye lens ([0020]; Fig. 2 – capturing an image by the camera module shown in Fig. 2); and illuminating the field of view with near infrared (NIR) light emitted by a plurality of NIR light emitters while capturing the image of the field of view ([0021]-[0023] – illuminating the field of view with NIR light emitted by LEDs), wherein illuminating the field of view comprises spreading out the NIR light emitted by the NIR light emitters by a structure in the camera module ([0021]-[0023]).
However, Wang does not disclose the capturing is by an image sensor of the camera module, the fisheye lens optically coupled to the image sensor; and the structure as a light-diffusing structure; illuminating the field of view with near infrared (NIR) light emitted by a plurality of NIR light emitters through a plurality of optical structures, wherein illuminating the field of view comprises spreading out the NIR light emitted by the NIR light emitters through the plurality of optical structures by a light-diffusing structure in the camera module, and wherein each optical structure is optically coupled to a corresponding NIR light emitter and comprises an asymmetric cover lens configured to direct NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter, the asymmetric cover lens having an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter.
Ivanov and Bonev discloses an image sensor disposed within a housing and optically coupled to a lens, wherein the image sensor is sensitive to visible light and NIR light (Figs. 3B-3E; [0050]; [0054]; [0057] – image sensor 314 optically coupled to lens 312 and sensitive to both visible light and NIR light); a light-transparent portion includes a light-diffusing structure, wherein light emitters are configured to emit light through the light-diffusing structure (Figs. 3B-3E; [0056]-[0060] – a portion of a housing which is transparent to NIR light emitted by sources 310 and includes a light diffusing surface, light-diffusing micro-lens etc. to emit light through the light diffusing surface); wherein illuminating the field of view comprises spreading out the NIR light emitted by the NIR light emitters by a light-diffusing structure (Figs. 3B-3E; [0056]; [0058] – illuminating the field of view comprises spreading out the NIR light emitted by the sources 310 through a plurality of optical structures to reflect light from sources 310 to diffusers 328 such as mirrors and/or reflectors as further described at least at [0048]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ivanov Bonev into the method taught by Wang in order to (1) convert the received light into electrical signals for processing and recording and (2) to provide a uniform illumination profile or tailored illumination pattern of the light (Ivanov Bonev: [0058]).
However, Wang and Ivanov Bonev do not disclose the NIR light emitters configured to emit NIR light through the plurality of optical structures, wherein each optical structure is optically coupled to a corresponding NIR light emitter and comprises an asymmetric cover lens configured to direct NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter, the asymmetric cover lens having an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter.
Gruber discloses illuminating a field of view with near infrared (NIR) light emitted by an NIR light emitter through an optical structure (Fig. 1; [0028]-[0030] – illuminating a field of view with NIR light emitted by an NIR light emitter 24 through a beam shaping elements, which includes an asymmetric cover lens), wherein the optical structure is optically coupled to a corresponding NIR light emitter and comprises an asymmetric cover lens configured to direct NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter ([0029]-[0030] – due to the shape of the asymmetric lens with respect to the NIR light emitter, i.e. the NIR light emitter is proximal to the flat surface and light emitted from the NIR light emitter emits from the convex surface, the asymmetric lens in such a configuration directs NIR light emitted by the corresponding NIR light emitter away from an optical axis of the corresponding NIR light emitter), the asymmetric cover lens having an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter ([0029]-[0030] - due to the shape of the asymmetric lens with respect to the NIR light emitter, i.e. the NIR light emitter is proximal to the flat surface and light emitted from the NIR light emitter emits from the convex surface, the asymmetric lens in such a configuration has an optical power that varies as a function of azimuthal angle about the optical axis of the corresponding NIR light emitter).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the optical structure, i.e. the asymmetric lens, of Gruber into each of the NIR light emitters in the method taught by Wang and Ivanov Bonev to deflect the beams of the NIR light emitters into the desired areas of a target (Gruber: [0029]-[0030]). With the incorporated feature, i.e. applying the asymmetric lens to each of the NIR light emitters, the method of Wang and Ivanov Bonev would have comprised the features of “illuminating the field of view with near infrared (NIR) light emitted by a plurality of NIR light emitters through a plurality of optical structures while capturing the image of the field of view, wherein illuminating the field of view comprises spreading out the NIR light emitted by the NIR light emitters through the plurality of optical structures by a light-diffusing structure, wherein each optical structure is optically coupled to a corresponding NIR light emitter.”
Regarding claim 17, Wang also discloses the camera module includes a NIR-transparent cover that is transparent to near infrared light ([0027] – portion 40 transmits IR light, including NIR light, emitted from lamp 30 shown in Fig. 1 and described in at least [0026]) and opaque to visible light ([0027] – visible light cannot transmit through portion 40); and in view of Ivanov Bonev discussed in claim 16 above, also discloses the light-diffusing structure comprises a pattern of micro-lenses formed on an inner surface of the NIR-transparent cover (Ivanov Bonev: Figs. 3D-3E – micro-lenses 328, 330). The motivation for incorporating the teachings of Ivanov Bonev into the proposed method has been discussed in claim 16 above.
Regarding claim 21, see the teachings of Wang, Ivanov Bonev, and Gruber as discussed in claim 1 above, in which Gruber in view of Wang and Ivanov Bonev also discloses each optical structure is configured to direct NIR light emitted by the corresponding NIR light emitter away from the optical axis of the corresponding NIR light emitter such that the directed NIR light has a peak intensity at an angle with respect to an optical axis of the fisheye lens ([0029]-[0030]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Ivanov Bonev, and Gruber as applied to claims 1-2, 4-6, 8-11, 13-17, and 21 above, and further in view of Jin (US 2015/0062347 A1 – hereinafter Jin).
Regarding claim 12, see the teachings of Wang, Ivanov Bonev, and Gruber as discussed in claim 11 above. Ivanov and Bonev discloses the image sensor being used to capture both visible-light image and NIR-light image (Figs. 3B-3E; [0050]; [0054] - the image sensor 314 may be configured to detect the IR light 320 and/or visible light 322).
However, Wang, Ivanov Bonev, and Gruber do not disclose the optical filter has a first passband that passes visible wavelengths and a second passband that passes NIR wavelengths emitted by the NIR light emitters. 
Jin discloses the optical filter has a first passband that passes visible wavelengths and a second passband that passes NIR wavelengths emitted by the NIR light emitters ([0019]-[0020]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Jin into the apparatus taught by Wang, Ivanov Bonev, and Gruber to capture both the visible-light image and NIR light image onto the same imaging sensor as taught by Ivanov and Bonev.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Ivanov Bonev, and Gruber as applied to claims 1-2, 4-6, 8-11, 13-17, and 21 above, and further in view of Kleve et al. (US 2015/0002674 A1 – hereinafter Kleve).
Regarding claim 18, see the teachings of Wang, Ivanov Bonev, and Gruber as discussed in claim 16 above. However, Wang, Ivanov Bonev, and Gruber do not disclose the camera module is mounted in a passenger cabin of a vehicle.
Kleve discloses a camera module is mounted in a passenger cabin of a vehicle ([0013]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kleve into the method taught by Wang, Ivanov Bonev, and Gruber to enhance utility of the method by employing the method for in-vehicle monitoring applications.
Regarding claim 19, see the teachings of Wang, Ivanov Bonev, and Gruber discussed in claim 18 above, in which Kleve also discloses recording the image in a recording medium within the vehicle ([0007]). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Kleve into the method proposed in claim 18 to record the video data for later reviewing.
Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484